MORRISON, Presiding Judge.
The offense is the sale of whiskey in a dry area; the punishment, a fine of $200.00.
Appellant plead guilty before the court without the intervention of a jury and cannot now be heard to complain that the state failed to prove the dry status of the area where the sale was *206made. A plea of guilty in a misdemeanor case admits the truth of each material averment in the information. Hunt v. State, 167 Texas Cr. Rep. 51, 317 S.W. 2d 743; Hinojosa v. State, 151 Texas Cr. Rep. 301, 206 S.W. 2d 1011; and Ex parte Clinnard, 145 Texas Cr. Rep. 460, 169 S.W. 2d 181.
The judgment is affirmed.